t c summary opinion united_states tax_court windy w harris petitioner v commissioner of internal revenue respondent docket no 30959-15s filed date franklin brand bredimus jr for petitioner deborah aloof and bradley hillyer bentley student for respondent summary opinion armen special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not unless otherwise indicated all subsequent section references are to the continued reviewable by any other court and this opinion shall not be treated as precedent for any other case respondent determined a deficiency in petitioner’s joint federal_income_tax of dollar_figure substantially_all of which is attributable to the disallowance of various deductions claimed on a particular schedule c profit or loss from business petitioner requests relief from joint_and_several_liability under sec_6015 and c to the extent that the deficiency relates to the disallowance of the schedule c deductions thus the court must decide whether petitioner qualifies for such relief and if not whether the schedule c activity was engaged in for profit within the meaning of sec_183 continued internal_revenue_code as amended and in effect at all relevant times all rule references are to the tax_court rules_of_practice and procedure in the notice_of_deficiency respondent also determined that petitioner received dollar_figure in royalty income in and adjusted her income accordingly petitioner does not dispute this adjustment other adjustments in the notice_of_deficiency are essentially mechanical in nature petitioner does not request relief from liability to the extent that it relates to the dollar_figure adjustment in royalty income background some of the facts have been stipulated and they are so found the court incorporates by reference the parties’ stipulation of facts and accompanying exhibits petitioner resided in the commonwealth of virginia at the time that the petition was filed with the court in date petitioner married richard a harris iii the couple have two children born in and in petitioner and mr harris separated in they entered into a separation and property settlement agreement psa and then divorced in well before their separation and divorce petitioner and mr harris moved from texas to virginia the couple purchased a 5-acre plot of undeveloped land in purcellville virginia and built their marital residence and a run-in shed for their horses on the property marital property during their marriage petitioner and mr harris owned four peruvian paso horses petitioner and mr harris brought the horses from texas when they moved to virginia the horses were kept in the run-in shed on the marital property the run-in shed was a three-sided shed for shelter that allowed the horses to enter and exit on their own neither petitioner nor mr harris bred showed or rented the horses as the horses were used for personal recreational purposes only nor did petitioner or mr harris breed train show rent or stable horses owned by any third party in date mr harris purchased a 8-acre plot of undeveloped land that was adjacent to the marital property mr harris purchased this additional property with the intent of using it for a cattle ranching activity in mr harris switched from full-time to part-time work as a chief information officer so that he could focus on pursuing his cattle ranching activity mr harris researched different types of livestock and their profitability cultivated the land constructed a fence and built a big_number square-foot barn on the 8-acre tract mr harris also kept and maintained the records for his cattle ranching activity at no point was petitioner involved in this activity the aforementioned big_number square-foot barn was not customarily used to stable horses during the year in issue and at all other relevant times petitioner worked actively as a real_estate agent upon their separation and pursuant to the psa mr harris became the sole owner of the 8-acre parcel of property including the big_number square-foot barn and petitioner became the sole owner of both the marital property including the run-in shed and the couple’s horses petitioner and mr harris timely filed a joint federal_income_tax return attached to the return were two schedules c the first schedule c related to petitioner’s realtor business realtor schedule c and showed petitioner as the sole_proprietor on the realtor schedule c petitioner reported gross_receipts of dollar_figure expenses of dollar_figure and a net profit of dollar_figure the second schedule c related to the cattle ranching activity and showed petitioner and mr harris as the proprietors of a business named harris stables harris stables schedule c the harris stables schedule c reported gross_income of dollar_figure and a net_loss of dollar_figure which resulted from a number of deductions specifically including dollar_figure of depreciation on the big_number square-foot barn and related appurtenances in or about the internal_revenue_service commenced an examination of petitioner’ sec_2011 joint_return focusing principally on the harris stables schedule c in date respondent received a form_8857 request for innocent spouse relief from petitioner ultimately in a notice_of_deficiency dated date respondent determined a deficiency of dollar_figure for as relevant respondent disallowed deductions claimed on the harris stables schedule c see sec_183 respondent also denied petitioner’s request for innocent spouse relief petitioner timely filed a petition with this court principally requesting relief from joint_and_several_liability under sec_6015 and c discussion married taxpayers may elect to file a joint federal_income_tax return in order to obtain more favorable tax_rates and other tax benefits sec_6013 see sec_1 d generally each spouse filing the return is jointly and severally liable for the entire tax due sec_6013 nevertheless an individual who has made a joint_return may elect to seek relief from joint_and_several_liability under subsections b c and f of sec_6015 sec_6015 f such relief may or may not be available depending on the particular facts and circumstances of the individual’s situation except as otherwise provided in sec_6015 the taxpayer bears the burden_of_proof to show his or her entitlement to relief rule a 119_tc_306 aff’d 101_fedappx_34 6th cir in the notice_of_deficiency respondent also increased petitioner’s income by dollar_figure to reflect a royalty that petitioner received see supra note i sec_6015 sec_6015 provides full or apportioned relief from joint_and_several_liability for tax including interest penalties and other_amounts to the extent that such liability is attributable to an understatement_of_tax to be eligible for relief the requesting spouse must establish inter alia that in signing the return he or she did not know and had no reason to know of the understatement sec_6015 a spouse seeking relief under sec_6015 has reason to know of the understatement if a reasonably prudent taxpayer in her position at the time she signed the return could be expected to know that the return contained the understatement see 121_tc_73 citing 887_f2d_959 9th cir the understatement_of_tax on petitioner’s joint_return is attributable in large part to the disallowance of a substantial deduction for depreciation and other expenses claimed on the harris stables schedule c that significantly offset the other income reported on the return see levin v commissioner tcmemo_1987_67 petitioner acknowledged that before she consented to the filing of the return she reviewed it accordingly we conclude that petitioner knew or certainly had reason to know of the understatement and therefore does not qualify for relief from joint_and_several_liability under sec_6015 ii sec_6015 an election under sec_6015 treats the former spouses as if they had filed separate returns and each spouse’s liability is limited to that portion of the deficiency properly allocable to the electing spouse see sec_6015 d see also rowe v commissioner tcmemo_2001_325 according to respondent the deficiency for is allocable to petitioner however the record shows and we have so found that nearly the entire deficiency for was allocable to mr harris and not to petitioner see sec_6015 sec_1_6015-3 income_tax regs stating that the electing spouse has the burden to establish the proper allocation and that none of the applicable limitations applies in other words the manner in which the harris stables schedule c was denominated and its showing both mr harris and petitioner as proprietors is belied by the fact that only mr harris’ cattle ranching activity was the subject of the schedule c and by the further fact that at no point was petitioner involved in that activity under sec_6015 a requesting spouse may elect to allocate a deficiency if the following four conditions are met a joint_return was filed at the time of the election the requesting spouse is no longer married to the nonrequesting spouse the requesting spouse elects the application of sec_6015 no later than two years after the date on which collection activities have begun and the deficiency remains unpaid respondent does not dispute that these requirements are satisfied relief under sec_6015 is not permitted if the secretary is able to demonstrate that the requesting spouse had actual knowledge of any item giving rise to a deficiency that is not allocable to the requesting spouse sec_6015 in other words it is respondent’s burden to establish that petitioner had actual knowledge of the erroneous deduction on the tax_return the item giving rise to the deficiency in this case was a loss resulting from the harris stables schedule c deductions in determining whether a requesting spouse had actual knowledge of an improperly deducted item on the return more is required than the requesting spouse’s knowledge that the deduction appears on the return or that the former spouse operated an activity at a loss 116_tc_198 a requesting spouse has actual knowledge of an erroneous deduction if the requesting spouse has knowledge of the factual circumstances that made the item unallowable as a deduction id pincite sec_1_6015-3 income_tax regs respondent disallowed the harris stables schedule c loss deduction because the activity reported on the schedule c was not in respondent’s view engaged in for profit although petitioner was aware of the cattle ranching activity she did not participate in it in any way see young v commissioner tcmemo_2012_255 at t he taxpayer assisted minimally in the operation of the activity and was aware that it was not profitable but was granted relief because the commissioner failed to specifically demonstrate that the taxpayer knew that her former spouse did not have the primary objective of making a profit citing king v commissioner t c pincite furthermore respondent failed to demonstrate that petitioner knew that mr harris did not have the primary objective of making a profit accordingly respondent has failed to establish that petitioner had actual knowledge of the facts that caused respondent to disallow the claimed loss deduction resulting from the cattle ranching activity therefore we hold that petitioner is entitled to relief from joint_and_several_liability under sec_6015 for to that extent see supra note also given our holding we need not decide whether mr harris operated his cattle ranching activity with the requisite profit objective see supra p to reflect our disposition of the disputed issue as well as petitioner’s concession decision will be entered under rule see supra note sec_2 and
